Exhibit 10.2
BATUS JAPAN, INC.
103 Foulk Road
Suite 117
Wilmington, Delaware 19803
May 26, 2010
R.J. Reynolds Tobacco Company
401 North Main Street
Winston-Salem, North Carolina 27101
Attention: Martin L. Holton III, Senior Vice President, General Counsel and
Secretary

     
Re:
  Contract Manufacturing Agreement dated July 30, 2004 by and between R.J.
Reynolds Tobacco Company (“RJRTC”) and BATUS Japan, Inc (“BATUS Japan”) (the
“Contract Manufacturing Agreement”) — Termination

Dear Mark:
We refer to the Contract Manufacturing Agreement and the agreement between RJRTC
and BATUS Japan that, in accordance with Sub-Section 4.2(a) of the Contract
Manufacturing Agreement, the Contract Manufacturing Agreement shall, subject to
the following paragraphs, be terminated in its entirety with effect from
midnight on December 31, 2009.
Notwithstanding Sub-Sections 4.3, 4.4, 4.6 and 4.7 of the Contract Manufacturing
Agreement:

(i)   the provisions of Sections and Sub-Sections 1 (Definitions), 3.4 (Rejected
Products), 3.5 (Audit Rights of BATUS Japan), 3.6 (Audit Rights of RJRTC), 5
(Confidentiality), 6.2 (Limitation of Remedies, Liability and Damages), 6.6
(Export Laws), 6.8 (BATUS Japan’s Indemnity Obligations), 6.9 (RJRTC’s Indemnity
Obligations), 7.5 (Governing Law), 7.6 (Jurisdiction), 7.7 (Alternative Dispute
Resolution) and 7.10 (Notices) (the “Surviving Provisions”) will continue in
effect after termination;   (ii)   other than the Surviving Provisions, no
provisions of the Contract Manufacturing Agreement will continue in effect after
termination (including, for the avoidance of doubt, Sub-Section 4.4 (Right of
First Refusal));   (iii)   the provisions of Sub-Section 4.3 (Effect of
Termination) shall not apply to the agreed termination and shall be deemed
deleted from the Contract Manufacturing Agreement; and   (iv)   subject to the
paragraph below, termination will not impair or extinguish any accrued right,
obligation or liability that either RJRTC or BATUS Japan may have under the
Contract Manufacturing Agreement as at the date of this letter.

In consideration of RJRTC agreeing to terminate the Contract Manufacturing
Agreement on the terms set out above and the full and final settlement of all
disputes currently at issue between RJRTC and BATUS Japan associated with the
Contract Manufacturing Agreement, BATUS Japan shall pay to RJRTC the sum of
twenty million five hundred and twenty eight thousand United States dollars
(US$20,528,000) within thirty days of the date of this letter.

 



--------------------------------------------------------------------------------



 



R. J. Reynolds Tobacco Company
RE: Contract Manufacturing Agreement dated July 30, 2004
Page Two
May 26, 2010
Please confirm RJRTC is in agreement with the above by executing below and
returning an original.
Yours faithfully,

          BATUS JAPAN, INC
      By:   /s/ Teresa Riggs         Title: President             

Date: May 26, 2010

          AGREED AND ACCEPTED:

R.J. REYNOLDS TOBACCO COMPANY
      By:   /s/ Martin L. Holton III         Title: Senior Vice President,
General Counsel and Secretary             

Date: 05/26/2010

 